Per curiam.
Odrie Maria Chapman has petitioned this Court for the voluntary surrender of her license to practice law in this state. Chapman does not dispute the special master’s findings in three cases that she violated Standards 4 (lawyer shall not engage in conduct involving dishonesty, fraud, deceit or wilful misrepresentation); 44 (wilful abandonment or disregard of a legal matter); 45 (b) (lawyer shall not knowingly make a false statement of fact); and 45 (e) (lawyer shall not engage in illegal conduct during her representation of a client) of Bar Rule 4-102 (d).1 The State Bar of Georgia has no objection to this Court’s acceptance of Chapman’s petition for voluntary surrender of her license pursuant to Bar Rule 4-110 (f). Chapman’s violations arise out of her delay in failing to cover a check to the recorder’s court from her escrow account dishonored by the bank; her failure to file an action on behalf of her client despite having received payment for doing so and advising her client that the action had been filed; and her failure to notify clients that she had been suspended from the practice of law on November 3, 1997 for a period of 12 months but, instead, continuing to represent herself as an attorney at law in letters to several clients and failing to disclose her suspension.2
We have reviewed the record and agree to accept Chapman’s petition for the voluntary surrender of her license, which is tantamount to disbarment. The name of Odrie Maria Chapman is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. To the extent Chapman has any clients remaining following her. earlier suspension from practice, she is reminded of her duties under Bar Rule 4-219 (c) to notify her clients of her inability to represent them and to take all actions necessary to protect their interests.
*179Decided June 1, 1999.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
Tony L. Axam, for Chapman.

Voluntary surrender of license accepted.


All the Justices concur.


 In two other cases, the special master found insufficient evidence or failure to prove the violations charged.


 See In the Matter of Chapman, 268 Ga. 608 (492 SE2d 235) (1997).